Title: John Adams to Thomas Jefferson, 11 Sep. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

              Septr. 11. 1786
            
          

          On my Return from Holland, on the Sixth instant I found your
            Favours of the 8. and 13. Aug.— —on my Arrival at the Hague The Exchange of
            Ratifications was made on the 8 of August with The Baron De Thulemeier, and I
            had it Printed. it is only in French.—Copies Shall be Sent you as Soon as I can find an
            Opportunity. We were present at Utrecht at the august Ceremony of Swearing in their new
            Magistrates. in no Instance, of ancient or modern History, have the People ever asserted
            more unequivocally their own inhærent and unalienable Sovereignty.— —But whatever
            Pleasure I might have in enlarging upon this Subject, I must forbear.
          The Affair of Oil has taken a turn here. The Whalemen both at
            Greenland and the southward, have been unsuccessful and the Price of Spermacæti Oil, has
            risen above fifty Pounds a Ton. Boyston’s ship arrived with two or three hundred Ton,
            and finding he could pay the Duties and make a Profit of five and twenty Per Cent, he
            sold his Cargo here, instead going again to France as he intended.—This Circumstance
            will oblige the French Court, or the French Merchants or both to take other Measures, or
            they will loose this Trade. The Price of Oil will rise in Boston, so much that I am
            afraid Mr Barrett’s Contract must be fullfilled at an
            immense Loss.
          As to Mr Lambs Settlement, I still
            think he had better embark forthwith for New York from Spain. if he cannot he may
            transmit to you and me his Account, and remit to Us the Ballance in favour of U.S.
          Mr Barclays Proposal, of going to Tunis
            and Tripoli, I Suppose appears to you as it does to me, from what We learned from the
            Ambassador from Tripoli in London, to be unnecessary At least till We we hear farther
            from Congress. It Seems to me too, very unlikely that any Benefit will be had from a
            Journey to Algiers.— —I wish to See the Treaty with Morocco, and to know the Particulars
            of that Affair, first.—At present I believe We are taken in, and that We shall be
            plagued with Demands for annual Presents. I confess, I have no Faith in the Supposition
            that Spanish Interference has counted for Money, or at least that it will pass long for
            it.
          If however you are clearly in favour of Sending Mr Barclay to Algiers, I will make out a Commission, and send
            it to you, for your Signature Signed by myself, because I would not set up my own
            Judgment against yours, Mr Charmichaels and Mr Barclays: but I confess, at present I cannot See any
            Advantage in it. but on the contrary Several Disadvantages. Mr Randall is gone to Congress, and We may expect their further orders, e’er
            long.
          With Sincere Affection I am, dear sir, your / Friend and
            servant



          
            
              John Adams
            
          
          
            inclosed is a Project of an Answer to Mr Lamb, if you approve it, you will Sign and Send it.
          
          
            
              J.A.
            
          
        